Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 22, 2021

The Court of Appeals hereby passes the following order:

A22A0381. ANTHONY BLACKMON v. THE STATE.

      In 2011, Anthony Blackmon pleaded guilty to sexual battery and was sentenced
to five years of probation, with a portion to be served in a probation detention facility.
Blackmon is presently incarcerated, apparently for a different offense. In 2021, he
filed a pro se motion for leave to file an out-of-time appeal from his sexual battery
conviction. Following a hearing, the trial court entered an order on August 20, 2021
denying the motion. On September 21, 2021, Blackmon filed a notice of appeal. We
lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
order on appeal. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Davis v. State,
330 Ga. App. 711, 711 (769 SE2d 133) (2015). Here, Blackmon’s notice of appeal
was filed 32 days after entry of the trial court’s order.
      We note that Blackmon’s notice is dated September 8, but was not postmarked
until September 15 and not stamped “filed” by the trial court clerk until September
21. Thus, it appears that “although [Blackmon] acted promptly after receiving [the
trial court’s] order, his filing did not get to the superior court in time. So we have no
jurisdiction over his appeal.” Ebeling v. State, 355 Ga. App. 469, 470 (844 SE2d 518)
(2020). We recognize that “this is a harsh and unfair result” and “a recurring
problem.” Id. Nevertheless, this appeal must be, and hereby is, DISMISSED for lack
of jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/22/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.